In Mandamus and Prohibition. On motion to dismiss of Max Rothal, John York, Patrick and Brian Armstead, and Bryan Jividen, motion for sanctions for frivolous action of Max Rothal, John York, Patrick and Brian Armstead, and Bryan Jividen, motion to dismiss of Perry Dickinson and motion for sanction and an award of attorney fees, and motion to strike motion to dismiss and motion for sanctions and award of attorney fees of Perry Dickinson. Motions to dismiss granted and motions for sanctions and for award of attorney fees granted.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.